United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                               January 14, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-10789

                           Summary Calendar



GRACIELA MARTINEZ,
                                            Plaintiff-Appellant

                                versus

PRESTIGE FORD GARLAND LIMITED PARTNERSHIP,
doing business as Prestige Ford,
                                        Defendant-Appellee




          Appeal from the United States District Court
             For the Northern District of Texas


                       (USDC No. 3:03-CV-251-L)

Before REAVLEY, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     We affirm the grant of summary judgment to defendant for

essentially the reasons stated by Judge Lindsay in his detailed

memorandum opinion.

     AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.